Citation Nr: 0125917	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  97-02 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
District of Columbia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for vertigo.

3.  Entitlement to service connection for hematuria.

4.  Entitlement to service connection for a deviated nasal 
septum.

5.  Entitlement to service connection for deformity of the 
distal phalanx of the right and left 5th fingers.

6.  Entitlement to service connection for bilateral hearing 
loss.

7.  Entitlement to service connection for headaches.

8.  Entitlement to service connection for prostatitis.

9.  Entitlement to service connection for herpes simplex.

10.  Entitlement to service connection for urticaria (claimed 
as a skin rash).

11.  Entitlement to service connection for onychomycosis 
(claimed as bilateral foot fungus).

12.  Entitlement to service connection for the residuals of a 
jaw injury.

13.  Entitlement to service connection for tendonitis of the 
left thumb.

14.  Entitlement to a higher initial evaluation for 
degenerative changes of the lumbosacral spine, currently 
evaluated as 40 percent disabling.

15.  Entitlement to a higher initial evaluation for the 
residuals of fracture of the proximal phalanx of the right 
middle finger, currently evaluated as 10 percent disabling.

16.  Entitlement to a higher initial evaluation for the 
residuals of fracture of the left radius and ulna, currently 
evaluated as 10 percent disabling.

17.  Entitlement to an initial compensable evaluation for the 
residuals of left inguinal hernia repair.

18.  Entitlement to an initial compensable evaluation for 
hiatal hernia with gastroesophageal reflux and duodenal 
ulcer.

19.  Entitlement to an initial compensable evaluation for 
trigger finger, right thumb.

20.  Entitlement to an initial compensable evaluation for the 
residuals of a chip fracture at the base of the middle 
phalanx of the 5th finger, left hand.

21.  Entitlement to an initial compensable evaluation of 
residuals of a fracture of the base of the middle phalanx, 
4th finger, right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


REMAND

The veteran served on active duty from January 1957 to 
December 1992.  This appeal arises before the Board of 
Veterans' Appeals (Board) from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C.

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted as Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  The new statute amended and clarified VA's 
duty to assist claimants in the development of the facts 
relevant to their claims, and is applicable to claims pending 
at the time of its enactment, including the present claim 
before the Board.  On August 29, 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The claims file is devoid of post-service treatment records 
concerning the veteran's claimed and service-connected 
disabilities.  The Board finds that these records would be 
helpful in determining not only the nature and extent of the 
veteran's current disabilities, but that they may further 
provide medical evidence regarding their etiology.  Records 
of VA treatment must be obtained, and attempts must be made 
to obtain records of private treatment.  See 66 Fed. Reg. 
45630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(1), (2)).

In addition, the Board notes that the most recent VA 
examination report of record is dated in February 1997.   The 
Board finds that further examination is required to determine 
the nature and extent of the veteran's disabilities, and to 
procure opinions as to the etiology of those for which 
service connection is claimed.  See 66 Fed. Reg. 45631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)(4)).

The veteran is advised that while the case is on remand 
status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
In addition, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should request the veteran to 
identify all health care providers, both 
VA and non-VA, who have treated him for 
hypertension, vertigo, hematuria, 
deviated nasal septum, deformity of the 
distal phalanx of the right and left 5th 
fingers, bilateral hearing loss, 
headaches, prostatitis, herpes simplex, 
urticaria (claimed as a skin rash), 
onychomycosis (claimed as bilateral foot 
fungus), residuals of a jaw injury, 
tendonitis of the left thumb, 
degenerative changes of the lumbosacral 
spine, residuals of a fracture of the 
proximal phalanx of the right middle 
finger, residuals of a fracture of the 
left radius and ulna, residuals of left 
inguinal hernia repair, hiatal hernia 
with gastroesophageal reflux and duodenal 
ulcer, trigger finger, right thumb, 
residuals of a chip fracture at the base 
of the middle phalanx of the 5th finger 
of the left hand, and residuals of a 
fracture of the base of the middle 
phalanx of the 4th finger of the right 
hand.  After obtaining any necessary 
authorization the RO should request that 
all identified health care providers 
furnish copies of pertinent treatment 
records for the veteran that are not 
already of record.  

2.  Where attempts to obtain records are 
unsuccessful, the RO should document 
these attempts and make such 
documentation part of the claims file.  
The veteran and his representative should 
be informed of such negative results.

3.  The RO should schedule the veteran for 
appropriate VA examinations to determine 
the nature and extent of his service-
connected disabilities for which an 
increased rating is sought and to 
determine the existence and etiology of 
the disabilities for which service 
connection is sought.  The claims file 
must be made available to the examiners 
for review.  All indicated tests and 
studies should be accomplished and all 
findings reported in detail.

For those disabilities for which service 
connection is sought, i.e., hypertension, 
vertigo, hematuria, deviated nasal septum, 
deformity of the distal phalanx of the 
right and left 5th fingers, bilateral 
hearing loss, headaches, prostatitis, 
herpes simplex, urticaria (claimed as a 
skin rash), onychomycosis (claimed as 
bilateral foot fungus), residuals of a jaw 
injury, and tendonitis of the left thumb, 
the examiner(s) is(are) requested to offer 
opinions as to whether it is as likely as 
not that hypertension, vertigo, hematuria, 
deviated nasal septum, deformity of the 
distal phalanx of the right and left 5th 
fingers, bilateral hearing loss, 
headaches, prostatitis, herpes simplex, 
urticaria (claimed as a skin rash), 
onychomycosis (claimed as bilateral foot 
fungus), residuals of a jaw injury, or 
tendonitis of the left thumb disability 
currently exists.  If any of these 
disabilities currently exist the 
examiner(s) is(are) requested to offer 
opinions as to whether it is at least as 
likely as not that currently identified 
hypertension, vertigo, hematuria, deviated 
nasal septum, deformity of the distal 
phalanx of the right and left 5th fingers, 
bilateral hearing loss, headaches, 
prostatitis, herpes simplex, urticaria 
(claimed as a skin rash), onychomycosis 
(claimed as bilateral foot fungus), 
residuals of a jaw injury, or tendonitis 
of the left thumb existed during the 
veteran's active service or is related to 
the veteran's active service.  If the 
veteran has hypertension, vertigo, 
hematuria, deviated nasal septum, 
deformity of the distal phalanx of the 
right and left 5th fingers, bilateral 
hearing loss, headaches, prostatitis, 
herpes simplex, urticaria (claimed as a 
skin rash), onychomycosis (claimed as 
bilateral foot fungus), residuals of a jaw 
injury, or tendonitis of the left thumb 
disabilities that can not be linked or 
attributed to his active service, or any 
incident therein, the examiner should 
clearly and specifically so indicate in 
the examination report.  A complete 
rationale should be given for opinions and 
conclusions expressed.

For those disabilities for which increased 
ratings are sought, i.e., degenerative 
changes of the lumbosacral spine, 
residuals of a fracture of the proximal 
phalanx of the right middle finger, 
residuals of a fracture of the left radius 
and ulna, residuals of left inguinal 
hernia repair, hiatal hernia with 
gastroesophageal reflux and duodenal 
ulcer, trigger finger, right thumb, 
residuals of a chip fracture at the base 
of the middle phalanx of the 5th finger of 
the left hand, and residuals of a fracture 
of the base of the middle phalanx of the 
4th finger of the right hand, the 
examiner(s) is(are) requested to fully 
describe all symptoms relating to the 
service connected disability.  A complete 
rationale should be given for opinions and 
conclusions expressed.

4.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the VCAA 
and the implementing regulations are 
fully complied with and satisfied.

5.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
is reminded that it is his responsibility to report for 
examination(s) as scheduled, and in the development of his 
case, and that the consequences for failing to report for VA 
examination(s) without cause may include denial of his claim.  
38 C.F.R. § 3.158, 3.655 (2001).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




